Durry, J.
The defendant-appellant, acting in his own behalf, has filed a motion for reconsideration and rehearing of his appeal. He has submitted a thirteen page brief and a five page supplemental memorandum, showing that he has done a personal investigation of the law regarding custody and support of minor children, and has come to the conclusion that the trial court rendered a decision which was contrary to the weight of the evidence and the law.
The question which this Court decided on appeal was whether the trial court abused its discretion in continuing the custody with the plaintiff-appellee and whether it was within its discretion to permit her to take the children to a distant state. We do not believe the brief of defendant-appellant convinces us that there was an abuse of discretion and we therefore affirm our previous decision.
Defendant-appellant questions the propriety of the trial court’s decision because the journal entry does not contain any reference to his right of visitation with the children, but in reviewing the record we are unable to ascertain that the defendant-appellant has ever made a proper requst to the court to set forth the time and place for his visits with the children, and we are quite certain that upon proper application the trial court will grant him those rights so long as he is not in contempt of the orders of said court.
Having reconsidered our previous decision we affirm it, and the proper entry may be drawn by the parties.
Bryant, P. J., concurs.